Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are a “an input section…” as recited in claim 1 and a “a control section…” as recited in claims 1, 2, 3, and 4.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Regarding the input section the drawings show in fig. 3 that the input section is part of the driving assistance apparatus, and the driving assistance apparatus performs its functions using a cpu and memory as stated in para [0025] of the specification and as shown in fig. 2.
Regarding the control section the drawings show in fig. 3 that the control section is part of the driving assistance apparatus, and the driving assistance apparatus performs its functions using a cpu and memory as stated in para [0025] of the specification and as shown in fig. 2.
Thus the structure of the input section and the control section is being interpreted as at least one processor and memory.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US 20160075374 A1; hereinafter known as Yamashita) in view of Miyahara et al. (US 20190009773 A1, hereinafter known as Miyahara).

Regarding Claim 1, Yamashita teaches A driving assistance apparatus configured to support a driving of a vehicle at a time of pulling out of the vehicle, the driving assistance apparatus comprising:
{Para [0007] “An aspect of the invention provides a park exit assist system. The park exit assist system includes an electronic control unit. The electronic control unit is configured to detect a situation around a host vehicle parked or stopped in a parking/stopping area on a roadside, calculate, on the basis of a detected result of the situation around the host vehicle, a park exit guidance path along which the host vehicle is moved out of the parking/stopping area to a traffic road and in which a steering angle becomes neutral at a time when a roadside front end of the host vehicle advances into the traffic road, and guide the host vehicle from the parking/stopping area toward the traffic road by at least executing steering control along the park exit guidance path.”
}
an input section configured to receive an input of sensor information from a sensor configured to monitor surroundings of the vehicle;
{fig. 4, Para [0030] “As illustrated in FIG. 4, in a parking/park exit assist system 100, in addition to the ECU 14, the monitor device 11, the steering system 13, the distance measuring units 16, 17, and the like, a brake system 18, a steering angle sensor 19, an accelerator sensor 20, a shift sensor 21, a wheel speed sensor 22, and the like, are electrically connected to one another via an in-vehicle network 23 that serves as an electric communication line. The in-vehicle network 23 is, for example, provided as a controller area network (CAN). The ECU 14 is able to control the steering system 13, the brake system 18, and the like, by transmitting control signals through the in-vehicle network 23. The ECU 14 is able to receive detected results of the torque sensor 13b, a brake sensor 18b, the steering angle sensor 19, the distance measuring units 16, the distance measuring units 17, the accelerator sensor 20, the shift sensor 21, the wheel speed sensor 22, and the like, and operation signals of the operation input unit 10, and the like, via the in-vehicle network 23.”

Where ecu 14 can be considered to have a input section as it is receiving the distance sensor data.
}
and a control section configured to determine a movement path from a parking space to a predetermined position of a road region, and run the vehicle along the movement path on a basis of surroundings information of the vehicle when pulling out the vehicle from the parking space to the road region,
{Para [0039] “As shown in FIG. 5, the ECU 14 includes the CPU 14a and a storage unit 30 that stores data that are used in computation in the CPU 14a or data calculated in computation in the CPU 14a. The CPU 14a includes various modules that are implemented by reading programs installed and stored in a storage device, such as the ROM 14b, and executing the programs. For example, the CPU 14a includes a detection unit 32, an operation receiving unit 34, a target position determination unit 36, a path calculation unit 38, a guidance control unit 40, an output information determination unit 42, a brake sensor receiving unit 44, an accelerator sensor receiving unit 46, a shift sensor receiving unit 48, a steering angle sensor receiving unit 50, a wheel speed sensor receiving unit 52, and the like.”
Para [0042] “FIG. 6 is a view that illustrates a behavior in the case where the vehicle on which the parking/park exit assist system 100 is mounted is moved out of the parking/stopping area and a state of guidance based on the park exit target position and the park exit guidance path. In the case shown in FIG. 6, the parking/stopping area is, for example, a parking place 60 for parallel parking, provided on the roadside of a traffic road, and a parking space is partitioned one by one by a plurality of partition lines 62 drawn on a flat road. FIG. 6, for example, shows three parking spaces. A host vehicle 64 is equivalent to the vehicle 1 described with reference to FIG. 1 to FIG. 3, and the parking/park exit assist system 100 described with reference to FIG. 4 is mounted on the host vehicle 64. The host vehicle 64, for example, has a guidance reference point 68 at substantially the center of an axle that couples right and left rear wheels 66. The position of the guidance reference point 68 is not limited to the position in the axle, and may be set at any position in the host vehicle 64. For example, the position of the guidance reference point 68 may be set at a position in an axis that couples right and left front wheels or may be set at the center of the front bumper of the host vehicle 64. The host vehicle 64 is guided such that the guidance reference point 68 is brought into substantially coincidence with a park exit target position 70 that is set around an exit of the parking/stopping area (parking space) and that is determined in advance of the start of the guidance, thus assisting in moving the host vehicle 64 out of the parking/stopping area (parking space) toward the traffic road.”

Where the ecu 14 also provides the path calculations as well as the guidance for unparking the vehicle as shown in fig. 6 and thus can be considered to have a control section.
}
wherein the control section 
{Para [0056] “The guidance control unit 40 monitors during park exit control whether there is users intervention (S118). The user's intervention is, for example, an operation to start steering by the user through steering wheel operation or an operation to attempt to move the vehicle out of a parking/stopping area by accelerating the vehicle through operation of the accelerator pedal.”
Para [0056] “When there is user's intervention in the middle of the guidance in S118 (Yes in S118), the guidance control unit 40 assumes that a request to guide the host vehicle 64 to be moved out of the parking/stopping area has been cancelled. That is, the guidance control unit 40 assumes that the guidance has completed (S124). For example, the steering wheel is set to a free state by stopping automatic control over the steering system 13.”
}

Yamashita does not teach, wherein the control section leaves an accelerator operation for the vehicle to a user while automatically controlling a steering operation for the vehicle at least in a section in the movement path. 

However, Miyahara teaches wherein the control section leaves an accelerator operation for the vehicle to a user while automatically controlling a steering operation for the vehicle at least in a section in the movement path
{Para [0072] “When the driver selects the parking space (YES in step S106), the automatic driving controller 102 causes the subject vehicle V1 to enter the selected parking space in backward traveling (step S107). At this time, accelerator operation is performed by the driver, and steering wheel operation is automatically performed.”
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamashita to incorporate the teachings of Miyahara to have the vehicle user control the accelerator operation because having the user take control acceleration control when the vehicle is in the road allows for increased safety as they can adjust the acceleration of their vehicle based on the cars that may be moving close to the on the road. It also can increase comfort to the user as it allows them to make sure the car travels at the speed they are comfortable with.

Regarding Claim 2, Yamashita in view of Miyahara teaches The driving assistance apparatus according to claim 1. Yamashita further teaches wherein when the vehicle travels in the section and a steering angle of the vehicle becomes a threshold value or smaller, the control section notifies the user to perform the steering operation.
{Para [0048] “In the case of the present embodiment, in order to merge the host vehicle 64 into a traffic road with easy operation without complicated steering wheel operation after completion of park exit assist, the park exit guidance path L is calculated such that the steering angle becomes neutral at the time when the roadside front end of the host vehicle 64 advances into the traffic road, as shown in FIG. 6. In other words, when the roadside front end of the host vehicle 64 has advanced to the traffic road without collision with an obstacle, the steering angle becomes neutral, and park exit assist completes.”
Where when the steering angle becomes neutral the park exit is completing. The park exit completing cause a notification to the user to perform steering operation as discussed in para [0056] “the guidance control unit 40 checks whether the roadside front end of the host vehicle 64 has escaped to the traffic road (S120). In this case, it may be checked whether the guidance reference point 68 has reached the park exit target position 70 or where the guidance reference point 68 of the host vehicle 64 is located in the current park exit guidance path L. When it has been checked in S120 that the roadside front end of the host vehicle 64 has escaped to the traffic road (Yes in S120), the guidance control unit 40 provides a notice of merging information as shown in FIG. 10 via the output information determination unit 42 (S122). In this case, for example, “DEPARTURE” is displayed in the first display region 80. A message, such as “START MOVING WHILE BEING CAREFUL ABOUT MERGING LANE”, is displayed in the second display region 82. In this case, because park exit assist control has been completed, the steering symbol 84 or the completion indicator 88 may be turned off.”

The steering symbol turning off indicates that automatic steering is no longer being performed and thus is an indicator for the driver to perform steering. Para [0053] “steering symbol 84 that indicates that automatic steering control is being executed”
}


Regarding Claim 3, Yamashita in view of Miyahara teaches The driving assistance apparatus according to claim 1. Yamashita further teaches wherein the control section includes a first automated driving mode of automatically controlling both the steering operation and the accelerator operation, 
{ Para [0055] “When a guidance start request has been received (Yes in S114), the guidance control unit 40 executes park exit guidance control by basically causing the host vehicle 64 to move along the calculated park exit guidance path L by the use of driving force based on creeping while executing steering control by the steering system 13 (S116).”
}

wherein the control section runs the vehicle in the first automated driving mode in a first section from an initial position to an intermediate position in the movement path;
{Para [0055] “When a guidance start request has been received (Yes in S114), the guidance control unit 40 executes park exit guidance control by basically causing the host vehicle 64 to move along the calculated park exit guidance path L by the use of driving force based on creeping while executing steering control by the steering system 13 (S116).”
In fig. 7 s116-s120 it can be seen the guidance continues to where the front of the vehicle has escaped to the roadside. This point can be considered an intermediate point.
}
wherein the control section performs switching from the automated driving mode to the manual driving mode in response to the steering operation that is performed by the user when the vehicle travels in a section.;
{Para [0056] “The guidance control unit 40 monitors during park exit control whether there is users intervention (S118). The user's intervention is, for example, an operation to start steering by the user through steering wheel operation or an operation to attempt to move the vehicle out of a parking/stopping area by accelerating the vehicle through operation of the accelerator pedal.”
Para [0056] “When there is user's intervention in the middle of the guidance in S118 (Yes in S118), the guidance control unit 40 assumes that a request to guide the host vehicle 64 to be moved out of the parking/stopping area has been cancelled. That is, the guidance control unit 40 assumes that the guidance has completed (S124). For example, the steering wheel is set to a free state by stopping automatic control over the steering system 13.”
}

Yamashita does not teach, and a second automated driving mode of leaving the accelerator operation to the user while automatically controlling the steering operation; 
wherein the control section runs the vehicle in the second automated driving mode in a second section from the intermediate position to the predetermined position in the movement path;

However, Miyahara teaches wherein the control section includes a first automated driving mode of automatically controlling both the steering operation and the accelerator operation,
{ Fig. 4 s111 and  Para [0075] “the automatic driving controller 102 causes the subject vehicle V1 to travel forward and adjusts the parking position (step S111).”
Where it is implied that once the driver has given confirmation, at this step not driver interaction with the controls are required as the automatic driving controller is what causes the vehicle to move forward and adjust the parking position.
}
and a second automated driving mode of leaving the accelerator operation to the user while automatically controlling the steering operation;
{Para [0072] “When the driver selects the parking space (YES in step S106), the automatic driving controller 102 causes the subject vehicle V1 to enter the selected parking space in backward traveling (step S107). At this time, accelerator operation is performed by the driver, and steering wheel operation is automatically performed.”
}
wherein the control section runs the vehicle in the first automated driving mode in a first section from an initial position to an intermediate position in the movement path;
{fig. 4 s109-s113 Para [0075] Asis well known in the art a parking operation is simply a pulling out operation done in reverse. Thus the final parked position at s113 corresponds with an initial position and the position during the automatic brake s109 corresponds with the intermediate position.
}
wherein the control section runs the vehicle in the second automated driving mode in a second section from the intermediate position to the predetermined position in the movement path;
{Fig. 4 s107-s109 and Para [0072-0073] 
As is well known in the art a parking operation is simply a pulling out operation done in reverse.  Thus the position the position during the automatic brake s109 corresponds with the intermediate position and the starting position at s107 corresponds with the predetermined position.
}


Regarding Claim 4, Yamashita in view of Miyahara teaches The driving assistance apparatus according to claim 3. Yamashita further teaches The driving assistance apparatus according to claim 3, wherein in the intermediate position, the control section temporarily stops the vehicle and notifies the user to perform the accelerator operation.
{Para [0056] “In this case, it may be checked whether the guidance reference point 68 has reached the park exit target position 70 or where the guidance reference point 68 of the host vehicle 64 is located in the current park exit guidance path L. When it has been checked in S120 that the roadside front end of the host vehicle 64 has escaped to the traffic road (Yes in S120), the guidance control unit 40 provides a notice of merging information as shown in FIG. 10 via the output information determination unit 42 (S122). In this case, for example, “DEPARTURE” is displayed in the first display region 80. A message, such as “START MOVING WHILE BEING CAREFUL ABOUT MERGING LANE”, is displayed in the second display region 82. In this case, because park exit assist control has been completed, the steering symbol 84 or the completion indicator 88 may be turned off.”
Where the front of the vehicle escaping to the traffic road can be considered reaching an intermediate point. The prompt requesting the driver to start moving can be interpreted as telling the driver to perform the accelerator operation as that’s how the vehicle is moved when the driver has control.
Para [0041] “The accelerator sensor receiving unit 46 acquires a signal that is output from the accelerator sensor 20, that is, a signal based on operation input of the accelerator operation unit 5, for example, the accelerator pedal. The accelerator sensor receiving unit 46 functions as an intention confirmation unit that acquires an intention confirmation signal indicating a driver's intention to drive or accelerate.”
}
Regarding Claim 5, Yamashita in view of Miyahara teaches The driving assistance apparatus according to claim 3. Yamashita further teaches wherein the intermediate position is a position where no turning movement is required thereafter and the vehicle has entered the road region by a predetermined distance from the parking space in the movement path.
{Para [0048] “In the case of the present embodiment, in order to merge the host vehicle 64 into a traffic road with easy operation without complicated steering wheel operation after completion of park exit assist, the park exit guidance path L is calculated such that the steering angle becomes neutral at the time when the roadside front end of the host vehicle 64 advances into the traffic road, as shown in FIG. 6. In other words, when the roadside front end of the host vehicle 64 has advanced to the traffic road without collision with an obstacle, the steering angle becomes neutral, and park exit assist completes. In this way, by completing park exit assist at the neutral steering angle, the host vehicle 64 is placed in a straight ahead traveling state at the time of merging into the traffic road.”
Where the front of the vehicle escaping to the traffic road can be considered reaching an intermediate point. The vehicle is in a neutral steering where it wont hit any obstacles and thus can be considered that no turning movement is required. As the front of the vehicle has advanced in into the traffic road and not the whole vehicle it can be said to have entered the road region by a predetermined distance. 
}
Regarding Claim 6, Yamashita in view of Miyahara teaches the driving assistance apparatus according to claim 1. Yamashita further teaches A vehicle comprising the driving assistance
{Para [0021] “A vehicle 1 on which a park exit assist system according to the present embodiment is mounted may be, for example, an automobile that uses an internal combustion engine (not shown) as a drive source, that is, an internal combustion engine automobile, may be an automobile that uses an electric motor (not shown) as a drive source, that is, an electric automobile, a fuel-cell automobile, or the like, may be a hybrid automobile that uses both the internal combustion engine and the electric motor as drive sources, or may be an automobile including another drive source. Various transmissions may be mounted on the vehicle 1. Various devices, such as system and components, required to drive an internal combustion engine or an electric motor may be mounted on the vehicle 1. The system, number, layout, and the like, of a device related to driving of wheels 3 in the vehicle 1 may be variously set”
}


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iwami (US 20190185055 A1) teaches “This assist device for pulling out of a parking spot comprises: an assist control means for performing assist control to change the steering angle of a vehicle to a target steering angle; and a pulling out possibility determination means for determining whether or not the vehicle can pull out on the basis of the detection result of a forward obstacle detected by forward detection means. If it is determined that the vehicle can pull out, the assist control means performs assist control to change the steering angle of the vehicle from the target steering angle to a neutral angle or a neutral vicinity angle.”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668